DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 04/15/2021. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/20/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 2, 4, 6, 10, 11, 13, 15 and 19 are objected to because of the following informalities:
  	In claim 1, line 12, the term "and/or" is unclear whether the respective set of recited features are to be interpreted as mutual exclusive or not, and shall give on negative recited claimed limitation; and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. It suggested applicants change into positive term(s).
. Appropriate correction is required.
Claim 4, line 2; Claim 6, line 2; Claim 13, line 2; and Claim 15, line 2, recite "SCS"; the acronym “SCS” is used without spelling out in full at first occurrence in the claims, suggests change to "Subcarrier Spacing (SCS)". Appropriate correction is required.
Claim 10, line 5; and Claim 19, line 5, recites "CORESET"; the acronym “CORESET” is used without spelling out in full at first occurrence in the claims, suggests change to " Control Resource Set (CORESET)". Appropriate correction is required.
Claim 11, line 1; and Claim 20, line 5, recites "UE"; the acronym “UE” is used without spelling out in full at first occurrence in the claims, suggests change to "User Equipment (UE)". Appropriate correction is required.
Claim 11, line 2, recites "PDSCH" and “PUSCH”; the acronym "PDSCH" and “PUSCH” are used without spelling out in full at first occurrence in the claims, suggests change to "Physical Downlink Shared Channel (PDSCH)" and “Physical Uplink Shared Channel (PUSCH). Appropriate correction is required.
Claim 11, line 13, recites "HARQ-ACK”; the acronym "HARQ-ACK”, and line 15 recites "PDCCH”; the acronym "PDCCH” are used without spelling out in full at first occurrence in the claims, suggests change to "Hybrid Automatic Repeat-Acknowledge 
Claim 20, line 8, recites "PDSCH" and line 9 recites “HARQ-ACK”; the acronym "PDSCH" and “HARQ-ACK” are used without spelling out in full at first occurrence in the claims, suggests change to "Physical Downlink Shared Channel (PDSCH)" and “Hybrid Automatic Repeat-Acknowledge (HARQ-ACK)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the network” in line 9 and “the scheduling” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitations “the UE” and “the network” in line 5 and “the scheduling” in lines 11.  There is insufficient antecedent basis for this limitation in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 10,813,116 (Application no. 16/407,559). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed a baseband processor for supporting advanced user equipment (UE) minimum processing times for physical downlink shared channel (PDSCH) processing and physical uplink shared channel (PUSCH) preparation in new radio (NR), wherein the advanced UE minimum processing times for PDSCH processing and PUSCH preparation are smaller than or equal to the corresponding UE minimum processing times following Capability 1, the baseband processor configured to: indicate or cause to indicate a capability from the UE to  to teach the invention of the claims 1-20 of the current application.
Allowable Subject Matter
Claims 1- 20 would be allowable and if rewritten or amended to overcome any objection claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Lee et al. (U.S 2019/0372720), discloses UE processing time capability may be indicated in symbols (see Lee, paragraph [0104]). Li et al. (U.S 2019/0320454), discloses the minimum processing time may be a UE-specific amount that is based on UE capability
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/09/2022